            Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 AMY HERNANDEZ on Behalf of Herself                 §
 and on Behalf of All Others Similarly              §
 Situated                                           §          CIVIL ACTION NO. 1:19-cv-00870
                                                    §
         Plaintiff(s),                              §          COLLECTIVE ACTION
                                                    §          JURY TRIAL DEMANDED
 V.                                                 §
                                                    §
 RCI HOSPITALITY HOLDINGS, INC.;                    §
 XTC CABARET, INC. d/b/a XTC                        §
 CABARET (AUSTIN); ERICK                            §
 LAMKIM; AND WAYNE FENLON                           §
                                                    §
         Defendants.

                            COLLECTIVE ACTION COMPLAINT

                                    I.      SUMMARY

       1.      Defendant RCI Hospitality Holdings, Inc., XTC Cabaret, Inc. d/b/a XTC Cabaret
(Austin), Erick Lamkin, and Wayne Fenlon, Individually (hereinafter “Defendants”) required
and/or permitted Amy Hernandez (hereinafter “Plaintiff”) to work as an exotic dancer at their adult
entertainment club but refused to compensate her at the applicable minimum wage. In fact,
Defendants refused to compensate her whatsoever for any hours worked. Plaintiff’s only
compensation was in the form of tips from club patrons.
       2.      Defendants took money from Plaintiff in the form of “house fees” or “rental fee”
as a prerequisite to do her job for the benefit of the club.
       3.      Plaintiff was also required to divide her tips with Defendants’ employees who do
not customarily receive tips outside of a valid tip pool.
       4.      Defendants misclassify dancers, including Plaintiff, as independent contractors so
that they do not have to compensate them at the federally mandated minimum wage rate.
       5.      Defendants’ practice of failing to pay employees wages violates the FLSA’s
minimum wage provision, and Defendants’ practice of charging house fees and dividing tips also



                                                   1
               Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 2 of 11




violates Federal Law because it impermissibly passes the cost of doing business onto the
employees of the club.
         6.       For at least one workweek in the relevant statutory period, these illegal practices
caused Plaintiff and similarly situated workers to be paid below the minimum wage. See 29 U.S.C.
§ 206.
         7.       Without justification or excuse, Plaintiff’s tips and wages were confiscated, and she
is owed lost wages.
                   II.          SUBJECT MATTER JURISDICTION AND VENUE
         8.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
         9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events and omissions giving rise to this claim occurred in this district,
including many of the wrongs herein alleged.
                         III.     PARTIES AND PERSONAL JURISDICTION
         10.      Plaintiff Amy Hernandez is an individual residing in San Antonio, Texas. Her
consent to this lawsuit is attached as Exhibit A.
         11.      Opt-in Plaintiffs, or the “FLSA Class”, are current or former exotic dancers who
have worked at Defendants’ adult entertainment club within the applicable limitations period and
will file a valid consent with this Court to join this suit.
         12.        RCI Hospitality Holdings, Inc. is a domestic for-profit corporation incorporated
in Texas. This Defendant may be served with process by serving its registered agent Robert
Axelrod at 5300 Memorial Drive, Suite 1000, Houston, TX 77007.
         13.        XTC Cabaret, Inc. is a domestic for-profit corporation incorporated in Texas.
This Defendant may be served with process by serving its registered agent Robert Axelrod at 5300
Memorial Drive, Suite 1000, Houston, TX 77007.
         14.        Wayne Fenlon is an individual Manager of XTC Cabaret, Inc.; he may be served
with process at his usual place of business at his usual place of business at 3501 Andtree Blvd.,
Austin, Texas 78724.



                                                    2
             Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 3 of 11




       15.        Erick Lamkin is an individual Branch Manager of XTC Cabaret, Inc.; he may be
served with process at his usual place of business at his usual place of business at 3501 Andtree
Blvd., Austin, Texas 78724.
       16.        This Court has personal jurisdiction over Defendants because Defendants
purposefully availed themselves of the privileges of conducting activities in the State of Texas and
established minimum contacts sufficient to confer jurisdiction over said Defendants, and the
assumption of jurisdiction over Defendants will not offend traditional notions of fair play and
substantial justice and is consistent with the constitutional requirements of due process.
       17.        Defendants have and continue to have systematic contacts with the State of
Texas sufficient to establish general jurisdiction over them. Specifically, Defendants conduct
and/or conducted business in Texas by operating a very successful club in Dallas. Defendants also
employ workers and contract with residents and businesses in Dallas, Texas.
       18.        This cause of action arose from or relates to the contacts of Defendants with
Texas residents, thereby conferring specific jurisdiction over Defendants.
                                   IV.     FLSA COVERAGE
       19.      At all material times, Defendants have been employers within the meaning of 3(d)
of the FLSA. 29 U.S.C. § 203(d).
       20.      The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).
       21.      At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have
had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
       22.      Furthermore, Defendants have had, and continue to have, an annual gross business
volume in excess of $500,000.
       23.      Individual Manager Wayne Fenlon is an employer under the FLSA because he 1)
has the power to hire and fire the dancers and other employees, 2) supervises and controls




                                                 3
             Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 4 of 11




employee work schedules or conditions of employment, 3) determines the rate and method of
payment, and 4) is an individual responsible for maintaining employment records.
       24.      Individual Branch Manager Erick Lamkin is an employer under the FLSA because
he 1) has the power to hire and fire the dancers and other employees, 2) supervises and controls
employee work schedules or conditions of employment, 3) determines the rate and method of
payment, and 4) is an individual responsible for maintaining employment records.
       25.      At all material times, Plaintiff and opt-in Plaintiffs were individual employees who
engaged in commerce or in the production of goods for commerce as required by 29 USC § 206-
207.
                                          V.      FACTS
       26.        Defendants operate an adult entertainment club in Austin, Texas, under the name
of “XTC Cabaret (Austin).”
       27.        Defendants employ exotic dancers and have employed hundreds of dancers over
the years.
       28.        Plaintiff was previously employed as an exotic dancer at Defendants’ adult
entertainment club during the statutory time period.
       29.        Plaintiff worked on a regular basis for Defendants’ establishment.
       30.        Plaintiff worked at XTC Cabaret (Austin) from at least August of 2013 until
October 2018.
       31.        Plaintiff worked approximately a minimum of 10 hours per shift.
       32.        Plaintiff worked approximately 3 shifts per week.
       33.        Plaintiff never received any wages during her employment with the club.
       34.        During at least workweek between August 2013 and October 2018, and within
the relevant statutory period, Defendants did not pay Plaintiff the federally mandated minimum
wage. For example:
           a. Plaintiff worked the week of August 6, 2018-August 12, 2018 and did not receive

                minimum wage.




                                                 4
              Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 5 of 11



               b. Plaintiff worked the week of August 13, 2018-August 19, 2018 and did not receive

                  minimum wage.

               c. Plaintiff worked the week of August 20,2018-August 26, 2018 and did not receive

                  minimum wage.

               d. Plaintiff worked the week of August 27, 2018-September 2, 2018 and did not

                  receive minimum wage.

        35.          Plaintiff and FLSA Class Members were classified by Defendants as
independent contractors who “leased” the premises and therefore actually paid their employer to
dance in violation of federal law.
        36.          On at least one occasion during the statutory period, Plaintiff and FLSA Class
Members left the club with negative earnings, that is, they made less than what they paid to dance
at the club.
        37.          Plaintiff and FLSA Class Members were compensated exclusively through tips
from Defendants’ customers. That is, Defendants did not pay them whatsoever for any hours
worked at the establishment.
        19.       Defendants also required Plaintiff and FLSA Class Members to share their tips with
other non-service employees who do not customarily receive tips, including the disc jockeys, and
the “house mom.”
        20.       Upon information and belief, the XTC Cabaret (Austin) did not record revenue they
collected from the dancers and/or the customers for the dancers’ services on gross sales receipts
and did not distribute anything back to dancers. No wages were provided to dancers.
        21.       Defendants illegally classified the dancers as independent contractors. However,
at all times, Plaintiff and FLSA Class Members were employees of Defendants.
        22.       Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled and
performed all other duties generally associated with that of an employer with regard to the dancers.
        23.       In addition, Defendants instructed the dancers about when, where, and how they




                                                   5
             Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 6 of 11




were to perform their work.
       24.      The following non-exhaustive list further demonstrates the dancers’ status as
employees during the relevant statutory period:
                a.     Defendants require dancers to complete an employee application as a
                       prerequisite to their employment;
                b.     Defendants require dancers to undergo an audition prior to being hired;
                c.     Defendants require dancers to undergo a body check prior to being hired;
                d.     Defendants unilaterally made the decision not to pay wages;
                e.     Defendants forced dancers to pay a “house fees” or “rental fees” to dance
                       in the club;
                f.     Defendants created an incentive to arrive early, the house fee increased after
                       6 pm;
                g.     Defendants required dancers to work a minimum of 8 hours.
                h.     Defendants charged dancers a fine to leave early.
                i.     Defendants exercise sole control over how much a dancer can charge a
                       third-party customer;
                j.     Defendants set the price for a private dances and VIP room dances;
                k.     Defendants required all dancers to perform “boom boom dances,” which
                       required dancers to dance for 15 minutes straight for $1, and dancers would
                       be fired if they did not do so.
                l.     Defendants require dancers purchase their uniforms;
                m.     Defendants demand dancers wear a high heel type of shoe (no less than 5
                       inches) or else prohibit the dancers from performing;
                n.     Defendants invested extensively in its enterprise and establishment by
                       providing the dancers with music equipment, performing stages, extensive
                       lighting, and audio;
                o.     Dancers’ biggest investment in their work was their body;
                p.     Defendants mandated that dancers pay at least a $10 fee to the DJ and the



                                                  6
Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 7 of 11




         $10 to the valet service;
   q.    Defendants determined that if the dancers did not follow the club rules,
         including the tip out, they did not get the opportunity to dance and earn
         money;
   r.    Dancers must perform stage dances when called upon to do so, pursuant to
         a rotation system controlled by the club and if they did not dance on stage
         they were charged a $20 fine;
   s.    Defendants implemented a policy to allow dancers to pay a $20 fee to the
         DJ to keep dancer off stage;
   t.    The dancers were expected to follow strict appearance related rules as
         ordered by the Club;
   u.    Defendants required dancers utilize a sign-in/sign-out using their fingerprint
         system to track and monitor the time worked in the club;
   v.    Dancers were not trained or given special training to dance at the club, the
         club hired based on the dancers’ attractiveness to potential customers;
   w.    Defendants applied fines/fees to the dancers if they failed to follow
         Defendants’ guidelines or directions;
   x.    Defendants hired and fired all employees of the club – the dancers, DJ’s,
         bouncers, managers;
   y.    Dancers are not responsible for paying any facility expenses relating to the
         operation of the club;
   z.    Defendants have sole control over their opportunity for Defendants
         maintain exclusive control over major determinants of customer volume
         such as marketing, advertising, business hours, facility maintenance,
         aesthetics, beverage inventory, and setting the cover charge price profit;
   aa.   Dancers have no control over the key determinants of profit and loss;
   bb.   Many dancers, including named Plaintiff, worked for Defendants for years;
   cc.   Plaintiff and the Class Members constituted the workforce without which



                                     7
              Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 8 of 11




                        Defendants could not perform their services;
                 dd.    Plaintiff’s and the Class Members’ services were integrated into
                        Defendants’ business, i.e. without the dancers the club does not exist;
        25.      Plaintiff and FLSA Class Members are not exempt from the minimum wage
requirements under the FLSA.
        26.      Dancers receive no compensation whatsoever from Defendants and thus,
Defendants violate the minimum wage requirement of the FLSA. See 29 U.S.C. § 206.
        27.      Defendants misclassified Plaintiff and Class Members with the sole intent to avoid
paying them in accordance to the FLSA. There are multiple federal court opinions finding that this
method of compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.
        28.      Defendants’ method of paying Plaintiff and Class Members in violation of the
FLSA is willful and is not based on a good faith and reasonable belief that its conduct complied
with the FLSA.
                                  VI.     CAUSES OF ACTION

             COUNT I: FAILURE TO PAY MINIMUM WAGE AND WAGES DUE
                              (COLLECTIVE ACTION)
        38.        Plaintiff incorporate all allegations contained in the foregoing paragraphs.
        39.        Defendants’ practice of failing to pay Plaintiff and FLSA Class Members at the
required minimum wage rate violates the FLSA. 29 U.S.C. § 206.
        40.        Defendants unlawfully charged dancers rent to dance and took tips and wages
from them in violation of the Fair Labor Standard Act’s minimum wage provision.
        41.        Because they paid no wages, the club violated the law.
        42.        Additionally, Defendants’ practice of charging employees rent to dance, and
confiscating tips violates the FLSA and the Associated Department of Labor Regulations.
        43.        None of the exemptions provided by the FLSA regulating the duty of employers
to pay employees for all hours worked at the required rates are applicable to the Defendants or the
Plaintiff.




                                                  8
              Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 9 of 11




                     VII.   COLLECTIVE AND CLASS ALLEGATIONS
A.      FLSA Class Members
        44.        Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at any
time during the three years prior to the commencement of this action to present.
        45.        Plaintiff has actual knowledge that FLSA Class Members have also been denied
pay at the federally mandated minimum wage rate. That is, Plaintiff worked with other dancers
who worked at XTC Cabaret (Austin). As such, Plaintiff has first-hand personal knowledge of the
same pay violations at XTC Cabaret (Austin) for other dancers. Furthermore, other exotic dancers
at Defendants’ establishment have shared with Plaintiff similar pay violation experiences including
wage and tip confiscations, as those described in this Complaint.
        46.        Other employees similarly situated to the Plaintiff work or have worked for
Defendants’ gentlemen’s club business but were not paid the federally mandated minimum wage
rate.
        47.        FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
        48.        FLSA Class Members are not exempt from receiving pay at the federally
mandated minimum wage rate under the FLSA.
        49.        As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of minimum wage.
        50.        Defendants’ failure to pay for hours worked at the minimum wage rate required
by the FLSA results from generally applicable policies or practices and does not depend on the
personal circumstances of the FLSA Class Members.
        51.        The experiences of Plaintiff, with respect to her pay, are typical of the
experiences of the FLSA Class Members.
        52.        The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.
        53.        All FLSA Class Members, irrespective of their particular job requirements, are



                                                 9
          Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 10 of 11




entitled to compensation for hours worked at the federally mandated minimum wage rate.
       54.          Although the exact amount of damages may vary among FLSA Class Members,
the damages for the FLSA Class Members can be easily calculated by a simple formula. The
claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a
systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class
Members.
       55.          As such, Plaintiff bring their FLSA minimum wage claims as a collective action
on behalf of the following class:

               All of Defendants’ current and former exotic dancers who
               worked for Defendants at any time starting three years before
               this lawsuit was filed up to the present.

                                    VIII. DAMAGES SOUGHT
       56.          Plaintiff and FLSA Class Members are entitled to recover compensation for the
hours they worked for which they were not paid at the mandated minimum wage rate.
       57.          Plaintiff and FLSA Class Members are also entitled to all of the misappropriated
funds, including “rental fees”, tips, and any additional wages owed for worked performed.
       58.          Plaintiff and FLSA Class Members are also entitled to an amount equal to all of
their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
       59.          Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees
and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                     PRAYER FOR RELIEF
       60.          For these reasons, Plaintiff and FLSA Class Members respectfully request that
judgment be entered in their favor awarding the following relief:
               A.       All unpaid wages at the FLSA mandated minimum wage rate;
               B.       All misappropriated money;
               C.       An equal amount of wages as liquidated damages as allowed under the
                        FLSA;
               D.       Prejudgment and post-judgment interest on unpaid back wages under the




                                                 10
Case 1:19-cv-00870-LY Document 1 Filed 09/06/19 Page 11 of 11




         FLSA;
   E.    Reasonable attorney’s fees, costs and expenses of this action as provided by
         the FLSA;
   F.    Such other and further relief to which Plaintiff and Class Members may be
         entitled, at law or in equity.

                                 Respectfully submitted,
                                 KENNEDY HODGES, L.L.P.

                                 By: /s/ Gabriel A. Assaad
                                 Gabriel A. Assaad
                                 gassaad@kennedyhodges.com
                                 Texas State Bar No. 24076189
                                 4409 Montrose Blvd., Suite 200
                                 Houston, TX 77006
                                 Telephone: (713) 523-0001
                                 Facsimile: (713) 523-1116

                                 LEAD ATTORNEY IN CHARGE FOR PLAINTIFF AND
                                 CLASS MEMBERS




                                    11
